COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00372-CV


IN THE INTEREST OF B.S., A
CHILD

                                    ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-104564-17

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant T.K. (Mother) appeals the trial court’s order terminating her

parental rights to her child B.S. The trial court found by clear and convincing

evidence that termination was appropriate under subsections (D), (E), (M), and

(N) of family code section 161.001(b)(1) and that termination was in B.S.’s best

interest. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (M), (N), (2) (West

Supp. 2017).



      1
      See Tex. R. App. P. 47.4.
      Mother’s court-appointed appellate attorney has filed a motion to withdraw

as counsel and a brief in support of that motion, averring that after diligently

reviewing the record, she believes that the appeal is frivolous. See Anders v.

California, 386 U.S. 738, 744‒45, 87 S. Ct. 1396, 1400 (1967); see also In re

K.M., 98 S.W.3d 774, 776‒77 (Tex. App.—Fort Worth 2003, no pet.) (holding that

Anders procedures apply in parental termination cases). The brief meets the

requirements of Anders by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds to be advanced on appeal.

Although given the opportunity, Mother did not file a response.

      As the reviewing appellate court, we must independently examine the

record to decide whether an attorney is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.). Having

carefully reviewed the record and the Anders brief, we agree that the appeal is

frivolous. We find nothing in the record that might arguably support Mother’s

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).

      Therefore, we affirm the trial court’s order terminating the parent-child

relationship between Mother and B.S. However, we deny the motion to withdraw

because it does not show “good cause” separate and apart from its accurate

determination that there are no arguable grounds for appeal. See In re P.M., 520




                                        2
S.W.3d 24, 27 (Tex. 2016); In re C.J., 501 S.W.3d 254, 255 (Tex. App.—Fort

Worth 2016, pets. denied).2




                                                   /s/ Bill Meier
                                                   BILL MEIER
                                                   JUSTICE

PANEL: MEIER, GABRIEL, and KERR, JJ.

DELIVERED: February 15, 2018




      2
       “[A]ppointed counsel’s obligations can be satisfied by filing a petition for
review that satisfies the standards for an Anders brief.” P.M., 520 S.W.3d at
27‒28.

                                        3